NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    JOHN HENRY RODGERS, Appellant.

                             No. 1 CA-CR 18-0283
                              FILED 4-30-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-005421-001
                     The Honorable Erin Otis, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

KBUnited, LLC, Phoenix
By Kerrie M. Droban
Counsel for Appellant
                            STATE v. RODGERS
                            Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge Jon W. Thompson joined.


P E R K I N S, Judge:

¶1            John Henry Rodgers III timely filed this appeal in accordance
with Anders v. California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297
(1969), following his conviction for one count of misconduct involving
weapons, a class 4 felony. Rodgers’s counsel has searched the record on
appeal but found no arguable question of law that is not frivolous, and asks
this Court search the record for fundamental error. Rodgers was given an
opportunity to file a supplemental brief in propria persona, but has not done
so. We have reviewed the record and found no reversible error.
Accordingly, Rodgers’s conviction and sentence are affirmed.

               FACTUAL AND PROCEDURAL HISTORY

¶2             On December 16, 2014, police from the Maricopa County
Sheriff’s Office and Homeland Security Investigations conducted a lawful
traffic stop of a sport utility vehicle (“SUV”) driven by Rodgers. Once
Rodgers stopped the SUV, officers approached the vehicle and asked him
to step out. Rodgers exited the vehicle, raised his hands, and told the
officers that he gave up and wanted to talk to the police.

¶3            The officers detained Rodgers, impounded the SUV, and
conducted an inventory of the vehicle. During the inventory, police found
a loaded .40 caliber pistol between the center console and the driver’s seat.
Officers tested the pistol at a shooting range and confirmed that it was
operable.

¶4            After properly informing Rodgers of his Miranda rights,
police conducted a custodial interview. During the interview, Rodgers told
police that both the SUV and pistol belonged to his sister. Rodgers also
confirmed to police that he knew that the pistol was in the SUV between
the driver’s seat and the center console. He told police that when he
borrowed his sister’s SUV, he asked his sister to leave the pistol in the
vehicle where it was hidden because he might need it.




                                      2
                            STATE v. RODGERS
                            Decision of the Court

¶5            The State charged Rodgers with one count of misconduct
involving weapons, a class 4 felony. During Rodgers’s four-day trial, the
State and Rodgers stipulated that Rodgers was a prohibited possessor and
that he was driving the SUV at the time of the lawful traffic stop. The State
presented testimony and evidence showing that Rodgers had control over
the pistol and that it was loaded and operable as of the stop. The jury found
Rodgers guilty and then found one aggravating circumstance. The court
sentenced Rodgers to five years of imprisonment for misconduct involving
weapons.

                               DISCUSSION

¶6             On appeal, we view the facts, as reflected in the record, in the
light most favorable to sustaining the convictions. State v. Harm, 236 Ariz.
402, 404 n.2 (App. 2015). Our review reveals no fundamental error. See Leon,
104 Ariz. at 300–01 (describing our Anders review process). An individual
is guilty of misconduct involving weapons if the defendant knowingly
possessed a deadly weapon and was a prohibited possessor at the time of
possession of the weapon. Ariz. Rev. Stat. (“A.R.S.”) § 13-3102(A)(4). Our
review of the record reveals sufficient evidence upon which the jury could
rely to determine, beyond a reasonable doubt, that Rodgers is guilty of the
charged offense.

¶7            The record reflects that all proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure, that Rodgers
was represented by counsel at all stages of the proceedings, and was
present at all critical stages, including the entire trial and the verdict. See
State v. Conner, 163 Ariz. 97, 104 (1990) (right to counsel); State v. Bohn, 116
Ariz. 500, 503 (1977) (right to be present at critical stages). The jury was
properly composed of eight jurors, and the record shows no evidence of
jury misconduct. A.R.S. § 21-102; Ariz. R. Crim. P. 18.1(a). The court
properly instructed the jury on the elements of the charged offense, the
State’s burden of proof, and Rodgers’s presumption of innocence. At
sentencing, Rodgers had the opportunity to speak, and the court stated on
the record the factors it found in imposing the sentences. Ariz. R. Crim. P.
26.9, 26.10. The court credited Rodgers with a sufficient amount of
presentence incarceration credit and imposed a sentence that was within
the statutory limits. See A.R.S. §§ 13-701 to -709.

                               CONCLUSION

¶8           This Court has read and considered counsel’s brief, and has
searched the record for fundamental error and has found none. Leon, 104



                                       3
                            STATE v. RODGERS
                            Decision of the Court

Ariz. at 300; State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). Accordingly,
Rodgers’s conviction and resulting sentence is affirmed.

¶9            Upon filing of this decision, defense counsel is directed to
inform Rodgers of the status of the appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel identifies
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984).
Rodgers shall have 30 days from the date of this decision to proceed, if he
desires, with a pro se motion for reconsideration or petition for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         4